Exhibit 10.1

EXECUTION VERSION

This AMENDMENT, dated as of July 26, 2010 (this Amendment), is made and entered
into by and between

 

(1) MISYS PLC, a public limited company formed under the laws of England and
Wales (Misys), and

 

(2) ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC., a Delaware corporation
(Allscripts),

to amend the Framework Agreement, dated as of June 9, 2010, by and between Misys
and Allscripts (the Framework Agreement).

WHEREAS the parties hereto, as well as Eclipsys Corporation, a Delaware
corporation (Eclipsys), wish to amend the Framework Agreement in certain
respects.

NOW, THEREFORE, in consideration of the foregoing and the respective agreements
set forth herein, the parties agree as follows:

 

(1) Section 2.2(a) of the Framework Agreement shall be amended by replacing the
number “36,000,000” in the definition of “Minimum Secondary Offering Shares”
with the following: “36,000,000 or, if the Emerald Stockholder Approval and the
Arsenal Stockholder Approval shall each have been obtained, 25,000,000”.

 

(2) The form of Amended and Restated Relationship Agreement attached as Exhibit
12 to the Framework Agreement (the Form Relationship Agreement) shall be amended
as follows:

 

  (A) Section 1.1 of the Form Relationship Agreement shall be amended by adding
the following definition immediately prior to the definition of “Coniston
Transaction”: “Coniston Closing Percentage means the number of Arsenal Shares
held by Manchester and its Subsidiaries immediately after the Coniston Closing
expressed as a percentage of the aggregate number of the then issued and
outstanding Arsenal Shares.”

 

  (B) Section 11.1 of the Form Relationship Agreement shall be amended by
replacing the phrase “17% of the then issued and outstanding Arsenal Shares”
with the phrase “the Coniston Closing Percentage” in each place such phrase
occurs.

 

(3) Except to the extent expressly set forth in this Amendment, all provisions
of the Framework Agreement shall remain in full force and effect. All references
to the Framework Agreement contained therein or in any other agreement, document
or instrument executed or to be executed in connection with the Framework
Agreement shall mean the Framework Agreement as amended hereby.

 

(4) The provisions of Section 11 of the Framework Agreement are deemed included
herein to the same extent as if expressly set forth in this Amendment.

[Signature Page Follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective officers thereunto duly authorized, all as of the date first
written above.

 

MISYS PLC By:  

/s/ Tom Kilroy

  Name: Tom Kilroy   Title: EVP, General Counsel, Company Secretary
ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. By:  

/s/ Lee Shapiro

  Name: Lee Shapiro   Title: President Acknowledged and Agreed: ECLIPSYS
CORPORATION By:  

/s/ Philip M. Pead

  Name: Philip M. Pead   Title: President & CEO